



Exhibit 10(g)(i)
TERMINATION GENERAL RELEASE
This Termination General Release (the “Release”) sets forth the terms of
agreement by and between the parties as further described below:
1.
The Parties



A.“The Employee” means Joseph E. Harlan, Employee ID U547959, an individual who
resides at 4209 Verano Drive, Austin, Texas 78735.


B.“Dow” or the “Company” means The Dow Chemical Company, a Delaware corporation,
with its corporate offices located at 2030 Dow Center, Midland, Michigan 48674;
and any of its past, present and future affiliates, subsidiaries, officers,
directors, employees, and shareholders, and all of its and their respective
heirs, successors, and assigns.


C.The Employee and Dow shall be collectively referred to as the Parties
(“Parties”).


2.
Termination of Employment Relationship



A.The Parties will end their employment relationship on December 31, 2017 (the
“Termination Date”). Unless otherwise indicated in this Release, the Termination
Date shall be December 31, 2017, or, if the Employee separates from the Company
on a date other than December 31, 2017, the Termination Date will be the actual
date on which the employment relationship between the Parties is terminated.


B.The Company may relieve Employee of all duties and place the Employee on
administrative leave prior to the Termination Date upon notice. Should this
occur, then during such administrative leave, Employee will no longer be
authorized to transact business or incur any expenses, obligations and
liabilities on behalf of the Company after the earlier of being placed on
administrative leave or the Termination Date. The Company reserves the right to
end the period of any such administrative leave and return the Employee to work
at its discretion. Employee acknowledges the following: (i) receipt of all
compensation and benefits due through the Termination Date as a result of
services performed for the Company with the receipt of a final paycheck except
as provided in this Release; (ii) Employee has reported to the Company any and
all work-related injuries incurred during employment; (iii) the Company properly
provided any leave of absence because of Employee’s or a family member’s health
condition and Employee has not been subjected to any improper treatment, conduct
or actions due to a request for or taking such leave; (iv) Employee has provided
the Company with written notice of any and all concerns regarding suspected
ethical and compliance issues or violations on the part of the Company or any
released person or entity; and (v) Employee has provided the Company with
written notice of any other complaints, claims, or actions against the Company
or any released person or entity.


3.
Transition Assistance Benefits



The transition assistance benefits which Employee will receive if Employee
signs, returns and does not revoke this Release in a timely manner consist of
the following:






-1-

--------------------------------------------------------------------------------





A.U. S. Severance Plan. Employee is eligible to receive under The Dow Chemical
Company U.S. Severance Plan (the “Severance Plan”): (a) a lump sum severance
payment of $788,829.00 (less deductions or withholdings required by law or by
agreement between the Parties and any outstanding amounts Employee owes to the
Company, including but not limited to any outstanding balance owed on any
housing or relocation loans), and (b) any other additional benefits that are
available to the Employee under the Severance Plan.


Employee understands that payment will be made at the times and in the form set
forth in the Summary Plan Description for the Severance Plan.


B.Supplemental Amount. Employee is eligible to receive a supplemental severance
payment in the amount of $431,010.00 (less deductions or withholdings required
by law or by agreement between the Parties and any outstanding amounts Employee
owes to the Company, including but not limited to any outstanding balance owed
on any housing or relocation loans).


Employee understands that payment will be made at the same time as the severance
payment described in paragraph 3.A, above.
C.Long-Term Incentive Awards. The vesting of outstanding stock options, deferred
and performance shares will continue subject to the other original grant terms
and conditions. However, there will be no proration, and Employee will be
permitted to exercise his stock options for the full original term. Employee
will be released from Company’s insider list as soon as is practicable after the
2017 second quarter earnings release.


D.2017 Performance Award. Employee will be eligible for the full 2017
Performance Award, conditioned on the actual 2017 Performance Award Program
result and subject to the terms and conditions of the 2017 Performance Award
Program.


E.Medical Coverage. Employee may elect to extend Employee’s medical coverage
(but not dental coverage) at the active premium rates as described in the
document entitled “Information About Your Immediate Medical and Dental Options”
(the “Medical Information Document”). Employee must make such election in
accordance with the requirements set forth in the Medical Information Document.


4.Full and Final Release. In consideration for the transition assistance
benefits described above, Employee releases and discharges the Company from all
claims (including claims for attorney's fees and costs), demands and causes of
action, known or unknown, which Employee may have or claim to have, arising out
of, or in any way relating to, Employee’s employment or termination of
Employee’s employment with the Company, whether based on any act or omission to
act. This includes, but is not limited to, claims of negligence, intentional
misconduct, breach of contract (whether written or oral), violation of the
Employee Retirement Income Security Act of 1974 (ERISA) (as amended), violation
of the Age Discrimination in Employment Act of 1967 (ADEA) (as amended),
violation of the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA)
(as amended), violation of the Worker Adjustment and Retraining Notification Act
(WARN) (as amended), violation of the Americans with Disabilities Act of 1990
(as amended), National Labor Relations Act (as amended), claims arising under
any other federal, state or local laws, executive orders, regulations,
directives, codes, common law, constitutional provision or public policy
prohibiting employment discrimination based on age, color, race, gender/sex,
sexual preference/orientation, height, weight, marital status, national origin,
mental or physical disability, religious affiliation, veteran status or any
other forms of discrimination, and claims based on any other laws, executive
orders, regulations, directives, codes, common law, constitutional provision or
public policy affecting relations between employers and employees, including
claims growing out of the Company's termination of its employees.


-2-

--------------------------------------------------------------------------------







5.Exceptions to the Release. This Release does not waive any claims (A) for
unemployment or workers’ compensation, (B) for vested or other rights to which
the Employee may be entitled under the Company’s employee benefit plans on the
date Employee signs this Release that cannot legally be waived, (C) that may
arise after Employee signs this Release, (D) for reimbursement of expenses under
the Company’s expense reimbursement policies, or (E) which cannot be released by
private agreement. In addition, nothing in this Release, including but not
limited to the acknowledgements, Full and Final Release, and provisions related
to Confidential Information of Company, Non-Disparagement, Non-Compete, Company
Property, Confidentiality, and Cooperation, (i) limits or affects Employee’s
right to challenge the validity of this Release under ADEA or the Older Workers
Benefit Protection Act (OWBPA) or (ii) prevents Employee from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the Equal Employment Opportunity Commission EEOC, the National Labor
Relations Board (NLRB), the Securities and Exchange Commission (SEC), or any
other federal, state or local agency charged with the enforcement of any laws,
or from exercising rights under Section 7 of the NLRA to engage in protected,
concerted activity, although by signing this Release, Employee waives the right
to individual relief (including any backpay, frontpay, reinstatement or other
legal or equitable relief) in any charge, complaint, or lawsuit or other
proceeding brought by Employee or on Employee’s behalf by any third party,
except for any right Employee may have to receive a payment from a government
agency (and not the Company) for information provided to the government agency.
Furthermore, nothing in this Release prohibits Employee from reporting possible
violations of federal law or regulation to any responsible government authority,
including but not limited to the Department of Justice, the SEC, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation; and Employee
does not need the prior authorization of the Company to make any such reports or
disclosures and is not required to notify the Company that Employee has made
such reports or disclosures. If any disclosures Employee makes to the
responsible government authorities include Company Confidential Information,
Employee will so notify the authorities in time for them to take steps to
protect the information’s confidentiality. Employee is hereby notified that
Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is (A) made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; or (B) made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal and Employee does not disclose the trade secret except pursuant to court
order.


6.Confidential Information of Company. Subject to paragraph 5, Employee will not
disclose to anyone or use, directly or indirectly, after termination of
Employee’s employment with the Company, any Confidential Information of the
Company, except with the written consent of the Company. “Confidential
Information” is defined herein to mean trade secrets, know-how, and other
information, not generally known, relating to the Company's business which was
disclosed to Employee or with which Employee became familiar during Employee’s
term of employment with the Company (including information conceived,
originated, discovered or developed in whole or in part by Employee).
“Confidential Information” includes information relating to the Company's
business practices and prospective business interests, including, but not
limited to, customer lists, forecasts, business and strategic plans, financial
and sales information, products, processes, equipment, manufacturing operations,
marketing programs, research, product development, engineering, computer systems
and software, and personnel records. This obligation shall continue until such
Confidential Information becomes generally known to the public without
participation on Employee’s part.




-3-

--------------------------------------------------------------------------------





7.Non-Disparagement. Subject to paragraph 5, Employee agrees that Employee will
not at any time or in any manner, and whether directly or indirectly, criticize
or disparage the Company or otherwise provide information, issue statements, or
take any other action intended or reasonably likely to result in material harm,
embarrassment, humiliation to the Company or cause or contribute to it being
held in disrepute by any person.


8.Non-Compete. For a period of two (2) years from Employee’s Termination Date,
Employee will not either directly or indirectly, participate in, consult with or
render services to any Competing Business, nor have any interest in any
Competing Business. “Competing Business” means any entity or person engaged in
or about to become engaged in research, development, production, marketing or
selling of one or more Competing Products. “Competing Products” means products,
processes or services competing directly or indirectly with the Company’s
current or contemplated products, processes or services in the area the Employee
worked for the Company or in an area where the Employee was exposed to
Confidential Information (as defined in paragraph 6), during the last five (5)
years of Employee’s employment at the Company. In addition, for such two (2)
year period, Employee will not interfere with, disrupt or attempt to disrupt any
relationship, contractual or otherwise, with respect to a business carried on by
the Company and any other party, including the solicitation of Company
employees. The restrictions of this provision apply to (a) the state(s) within
the United States that was Employee’s primary work location or territory during
the five (5) years immediately preceding Employee’s Termination Date, (b) any
area of the United States where the Company is conducting business or may be
reasonably expected to engage in business, or (c) any other country of the world
where the Company is conducting business or may be reasonably expected to engage
in business. Such restrictions shall apply to Employee, as owner, partner,
officer, employee, consultant or advisor. For purposes of this provision,
ownership of not more than one percent of the common or preferred stock of any
publicly held company whose stock is listed on any recognized stock exchange or
traded over the counter shall be disregarded.


9.Company Property. Employee agrees that Employee has returned or will return to
the Company on or before Employee’s Termination Date, any and all Company
property and Confidential Information, including originals and copies thereof
(whether in hard copy or electronic form), including, without limitation, books,
records and documents, files, memoranda, credit cards, Company passes, keys,
computer access codes, disk and instructional manuals, tools, computers, and
other physical property, which was or may be in Employee’s possession or under
Employee’s control.


10.Confidentiality. Subject to paragraph 5, Employee will not disclose the terms
of this Release to any person unless required by law without the written consent
of the Company, except to Employee’s legal, financial and tax advisors, and
members of Employee’s immediate family, and any prospective or subsequent
employer as respects any of Employee’s obligations under paragraphs 6 through 9
who may need to be informed of these terms of this Release. If Employee does
tell any of the persons listed in the preceding sentence about the Release or
its contents, Employee must immediately tell them that they must keep the
disclosed information confidential as well.


11.Enforcement of Covenants. Employee agrees that the Company would be
irreparably injured by a violation by Employee of paragraphs 6 through 10 and
that in the event of any such breach or threatened breach, the Company shall, in
addition to any other remedies available to it, be entitled to (A) a temporary
restraining order and/or preliminary and/or permanent injunction, or other
equivalent relief, restraining Employee from the actual or threatened breach,
and (B) recover from Employee all sums paid to Employee or on behalf of Employee
pursuant to this Release.




-4-

--------------------------------------------------------------------------------





12.Obligations. This Release does not affect the Employee’s rights and
obligations under the Company’s standard Employee Agreement or any other
secrecy, confidentiality, non-competition, or invention agreements that the
Employee has signed with the Company or under the various Company employee
compensation or benefit plans and programs, except as specifically modified
herein. Apart from the benefits recited in this Release, Employee waives any
rights Employee has to any benefits offered or adopted by the Company that are
not specifically listed in this Release, except for those benefits in which the
Employee has vested rights pursuant to the applicable plan and applicable law
that cannot legally be waived.


13.Cooperation. Subject to paragraph 5, Employee agrees to cooperate with
Company and its attorneys, both during and after the termination of Employee’s
employment, in connection with any litigation or other proceeding arising out of
or relating to matters of which Employee was involved prior to the termination
of Employee’s employment. Employee’s cooperation shall include, without
limitation, providing assistance to Company's counsel, experts and consultants,
and providing truthful testimony in pretrial and trial or hearing proceedings.
In the event that Employee’s cooperation is requested after the termination of
Employee’s employment, Company will (1) seek to minimize interruptions to
Employee’s schedule to the extent consistent with its interests in the matter;
and (2) reimburse Employee for all reasonable and appropriate out-of-pocket
expenses actually incurred by Employee in connection with such cooperation upon
reasonable substantiation of such expenses.


Employee agrees that Employee will not testify voluntarily in any lawsuit or
other proceeding which directly or indirectly involves Company, or which may
create the impression that such testimony is endorsed or approved by Company,
without providing notice (including the general nature of the testimony) to the
Company's General Counsel promptly, and in no event later than two (2) business
days, after receiving an order or request to testify.


14.Acknowledgement of Receipt of Documents. By signing below, Employee
acknowledges receipt of this Termination General Release, U.S. Severance Plan
Summary Plan Description, and Information About Your Immediate Medical and
Dental Options. Employee understands that Employee is responsible for reading
and becoming familiar with the documents, and that if Employee has any questions
regarding the documents, Employee will direct those questions to the Plan
Administrator.


15.Advice of Counsel, Consideration and Revocation Periods and Effective Date.
Dow advises Employee to consult with an attorney prior to signing this Release.
Employee has twenty-one (21) days to consider whether to sign this Release (the
“Consideration Period”). Employee must return this signed Release to Workforce
Planning, The Dow Chemical Company, EDC, Midland, Michigan 48674, by First Class
mail or by hand delivery within the Consideration Period but not prior to the
Termination Date. If Employee signs and returns this Release before the end of
the Consideration Period, it is because Employee freely chose to do so after
carefully considering its terms. Additionally, Employee shall have seven days
from the date of the signing of this Release to revoke this Release by
delivering a written notice of revocation within the seven day revocation period
to Workforce Planning. If the revocation period expires on a weekend or holiday,
Employee will have until the end of the next business day to revoke. This
Release will become effective on the eighth day after Employee signs this
Release provided Employee does not revoke this Release. Any modification or
alteration of any terms of this Release by Employee voids this Release in its
entirety. Employee agrees with the Company that changes to the Release, whether
material or immaterial, do not restart the running of the Consideration Period.
The Company is not required to make any payments described in this Release
unless the Release becomes effective.


16.Applicable Law and General Provisions. This Release shall be interpreted
under the law of the state in which Employee last worked. This Release sets
forth the entire agreement between the parties. Employee


-5-

--------------------------------------------------------------------------------





is not relying on any other agreements or oral representations not fully
addressed in this Release. The provisions of this Agreement are severable, and
if any part of this Release is found by a court of law to be unenforceable, the
remainder of this Release will continue to be valid and effective. The headings
in this Release are provided for reference only and shall not affect the
substance of this Release.
 
17.Significance of Employee’s Signature. Employee’s signature below indicates
that Employee:


A.has carefully read and reviewed this Release;


B.fully understands all of its terms and conditions;


C.fully understands that the Release is legally binding and that by signing it,
Employee is giving up certain rights;


D.fully understands that, notwithstanding any other provision of this Release
(including, without limitation, paragraphs 6, 7, 10, and 13) nothing in this
Release prohibits Employee from making any communication Employee is permitted
to make by law to the extent the law would override any contrary restrictions on
such communication in this Release; for example, nothing in this Release
prohibits Employee from reporting possible violations of law to a responsible
government authority, or requires Employee to seek authorization from the
Company or to notify the Company if Employee makes such reports;


E.has not relied on any other representations by the Company, whether written or
oral, concerning the terms of the Release;


F.has been provided up to twenty-one (21) days to consider this Release and
agrees that changes to this Release, whether material or immaterial, do not
restart the Consideration Period;


G.will have seven (7) days to revoke his or her acceptance of the Release after
signing it;


H.has been advised, and has had the opportunity, to consult with an attorney
prior to signing the Release;


I.has signed and delivered this Release freely and voluntarily; and


J.is duly authorized to sign this Release and has not assigned or attempted to
assign or give to anyone else any claim Employee has or believes that he or she
may have against the Company.


-6-

--------------------------------------------------------------------------------







 
 
 
 
 



IN WITNESS WHEREOF, the parties to this Release have executed this instrument on
the date(s) set forth below.
July 12, 2017
 
/s/ JOSEPH E. HARLAN
Date of Signing
 
Joseph E. Harlan
 
 
 
 
 
ACCEPTED:
 
 
 
 
 
THE DOW CHEMICAL COMPANY
 
 
 
 
By:
/s/ JOHANNA SODERSTROM
 
 
Johanna Söderström
 
 
Chief Human Resources Officer and
 
 
Senior Vice President
 
 
Human Resources and Aviation
 
 
 
 
Date:
July 12, 2017



-7-